                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMRO ELANSARI,                                        CIVIL ACTION
    Plaintiff,

        v.                                           NO.19-3415

ALTRIA, et al.,
     Defendants.

                                      MEMORANDUM

KEARNEY,J.                                                                         August 2, 2019

        Amro Elansari now turns his societal laments toward Big Tobacco by prose suing Altria,

British American Tobacco, Imperial Tobacco, and Japan Tabacco challenging the sale of

radioactive cigarettes affecting him as he must breathe second-hand smoke even though he

admittedly smokes medical marijuana. 1 He moves for leave to proceed in forma pauperis. 2 We

grant Mr. Elansari leave to proceed informa pauperis but dismiss his Complaint without prejudice.

He again fails to state a claim.

I.      Plead Facts

        Mr. Elansari, in brief but unclear language, alleges "for the past 28 years" the Defendants

"keep putting out toxic - cancer causing - radioactive cigarettes to addict people and have them

smoking on every street and every comer in standard towns and places for [Mr. Elansari] to breathe

in, suffocate, and suffer health consequences." 3 Mr. Elansari claims to have suffered "damage to

health" and "pain [and] suffering. " 4 He seeks compensatory and punitive damages as well as

unspecified injunctive relief. 5
II.     Analysis

        We grant Mr. Elansari leave to proceed in forma pauper is as he is incapable of paying the

fees to commence this civil action. Under 28 U.S.C. § 1915(e)(2)(B)(ii), we must dismiss his

Complaint if he fails to plead "sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face." 6 "[M]ere conclusory statements do not suffice." 7 "[I]f the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the action." 8

As Mr. Elansari is proceeding prose, we construe his allegations liberally. 9

        Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to contain "a short

a plain statement of the claim showing that the pleader is entitled to relief." We may sua sponte

dismiss a complaint not complying with Rule 8 if "the complaint is so confused, ambiguous, vague,

or otherwise unintelligible that its true substance, if any, is well disguised." 10 Rule 8 "requires that

pleadings provide enough information to put a defendant on sufficient notice to prepare their

defense and also ensure that the Court is sufficiently informed to determine the issue." 11

        Mr. Elansari's allegations are far too vague and generalized to state a claim. He suggests

the Defendants make cigarettes (although he barely says as much) and implies he has been harmed

from second hand smoke-without describing actual injuries-at times over the course oftwenty-

eight years even though he judicially admits smoking medical marijuana. 12 He does not identify

products sold by the Defendants. His allegations are so sparse it is not clear he has standing to

pursue a claim against the Defendants. 13 He appears to be airing a general complaint about society

as opposed to a basis under the law for a claim based on a concrete injury caused by the Defendants

remediable by this Court.




                                                   2
III.       Conclusion

           We grant Mr. Elansari leave to proceed informa pauperis and dismiss his Complaint. We

dismiss Mr. Elansari's complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim

without prejudice to timely filing an amended complaint if he can state a claim for relief.




1
  This is Mr. Elansari's fourth civil action filed in July 2019 and the seventh civil action in less
than a year. See Elansari v. Jagex, Inc., No. 19-3006 (dismissed on screening); Elansari v. Passhe,
No. 19-3005 (dismissed without prejudice on screening); Elansari v. Tinder, No. 19-3003
(dismissed on screening for lack of subject matter jurisdiction); Elansari v. Savage, No. 19-787
(dismissed on screening); Elansari v. Univ. of Pa., No. 19-786 (dismissed on screening); Elansari
v. Golf Club Apartments, No. 18-4171.
2
     ECF Doc. No. 1.

3
 ECF Doc. No. 2 at 7. We adopt the pagination assigned to the Complaint by the CM-ECF
docketing system.




6
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

7    Id.

8
     Fed. R. Civ. P. 12(h)(3).

9
     Higgs v. Att'y Gen., 655 F.3d 333,339 (3d Cir. 2011).
10
     Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted).
11
      Fabian v. St. Mary's Med. Ctr., Civ. A. No. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug.
11, 2017) (quotations omitted).

12
   Mr. Elansari judicially admitted regularly smoking marijuana for medical issues. See Elansari
v. United States, 615 F. App'x 760, 762 & n.3 (3d Cir. 2015) (per curiam) ("Elansari asserts that
he is being prevented from relieving his stress and pain by smoking marijuana" and "stated in a
District Court pleading that he is now smoking cigars for his unspecified 'breathing exercises."');
see also Elansari v. Golf Club Apartments, No. 18-4171 (ECF Doc. No. 11) (claiming Mr. Elansari
was discriminated against in housing for using medical marijuana).


                                                   3
13
   See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (explaining the "irreducible
constitutional minimum of standing" requires the plaintiff to "have (1) suffered an injury in fact,
(2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be
redressed by a favorable judicial decision").




                                                4
